Citation Nr: 0806557	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served in the United States Army from April 15, 
1970 to November 6, 1971.  Service in Vietnam is indicated by 
the evidence of record.     

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claims of 
entitlement to service connection for PTSD and bilateral 
hearing loss.  The veteran perfected his appeal by filing a 
substantive appeal (VA Form 9) in October 2005.   

The veteran declined a Board hearing.  


FINDINGS OF FACT

1.	The veteran is not a veteran of combat.

2.	The record on appeal does not include credible supporting 
evidence verifying the occurrence of the veteran's claimed 
in-service stressor.

3.	The evidence of record supports a conclusion that the 
veteran's currently diagnosed bilateral hearing loss is 
not related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and such may not be 
presumed.  38 U.S.C.A. §§ 1101,  1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD and bilateral 
hearing loss. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that a letter was 
sent to the veteran in July 2004 which was specifically 
intended to address the requirements of the VCAA.  The letter 
from the RO specifically notified the veteran that to support 
a claim for service connection, the evidence must show an 
injury in military service or a disease that began in or was 
made worse during military service, or that there was an 
event in service which caused injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease or event in 
military service. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the July 
2004 VCAA letter, the veteran was informed that VA would 
request "relevant records held by any Federal Agency."  
This may include "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
This letter also advised the veteran that VA can assist you 
"by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The July 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records . . . ."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The July 
2004 letter instructed the veteran that "if there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received Dingess notice in a separate letter, 
dated March 2006.  

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection for 
the veteran's PTSD and hearing loss.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

The veteran's claims have been denied based on a lack of 
evidence as to element (3), relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned continue 
to be moot.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
outpatient treatment reports, and the report of a November 
2004 VA audiology examination.  As will be discussed below, 
the veteran's stressor was evaluated by appropriate 
authorities.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran declined a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).


Service connection - PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.          See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis 

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

Concerning element (1), current medical diagnosis of PTSD, 
the veteran has been diagnosed with PTSD several times, most 
recently in a July 2007 VA outpatient report.  With respect 
to element (3), medical nexus, it appears that health care 
providers have accepted the veteran's stressor statements as 
a basis for the diagnoses of PTSD.    

The crux of the veteran's claim centers on his alleged in-
service stressor, element (2) of 38 C.F.R. § 3.304(f).  

The veteran served in Vietnam during the Vietnam War.  The 
Board notes at the outset of its discussion that although the 
veteran mentions the general stress of serving in Vietnam, 
this is not sufficient to satisfy the second element of 
38 C.F.R. § 3.304(f).  As has been discussed above, either 
combat status or a confirmed stressor must be established.

The veteran appears to have focused his claim on one stressor 
in particular.  
He contends that his PTSD is a result of witnessing the death 
of a fellow soldier in a helicopter rotor blade accident, 
which, from his account, was a non-combat incident.  See  the 
veteran's statement in support of claim, October 2005.  
However, in fairness to the veteran the Board has reviewed 
the record to see if combat status is established.

The veteran's military occupational specialty (MOS) was field 
communication crewman and he served in that capacity in 
Vietnam.  The MOS, in and of itself, does not denote 
participation in combat. 

A review of the veteran's Form DD-214 shows that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal and the Army 
Commendation Medal.  None of these awards is conclusive as to 
the issue of combat status.

The National Defense Service Medal was awarded to all 
personnel for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).

The Vietnam Service Medal was awarded to all members of the 
Armed Forces of the United States serving at any time between 
July 4, 1965 and March 28, 1973 in the Republic of Vietnam.  
See Army Regulation 672-5-1, 28.  Similarly, the Republic of 
Vietnam Campaign Medal was awarded for service in Vietnam.  
Neither decoration, in and of itself, is indicative of combat 
status.

The Army Commendation Medal is awarded to any member of the 
Armed Forces of the United States, other than General 
Officers, who, while serving in any capacity with the Army 
after December 6, 1941, distinguished himself or herself by 
heroism, meritorious achievement or meritorious service.  
While this medal can be awarded for combat-related acts, an 
award may also be made for acts of noncombatant-related acts 
which do not meet the requirements for an award of the 
Soldier's Medal.  See Army Regulations 672-5-1.  The 
veteran's medal was not awarded with a "V" [for valor] 
device.  Thus, receipt of this medal does not imply combat 
participation.

The veteran contends he was involved in combat because he 
received hostile fire pay.  "Hostile Fire Pay" provides 
financial compensation to service members when they are 
subjected to threat of physical harm or imminent danger by 
geographical location, not by command or mission.  See 37 
U.S.C. 310; DoD F.M.R. Vol. 7A, Ch. 10; DoDI 1340.9.  Receipt 
of such pay alone does not indicate combat status.   

There is no objective evidence of the veteran's participation 
on combat.  Based on the above discussion, the Board finds 
that the veteran did not engage in combat with the enemy 
within the meaning of 38 U.S.C.A. § 1154(b).  The veteran's 
service records do not establish that he served in combat.  
He did not receive any combat-related medals.  

Accordingly, with no evidence of combat status, in order for 
PTSD to be granted the veteran's claimed stressor must be 
corroborated.

As was alluded to above, the veteran in essence contends that 
his PTSD stressor 
Was witnessing a fellow service member accidentally walking 
into a helicopter rotor blade on a landing zone in Vietnam, 
causing his death.  The veteran's stressor statement was sent 
to the United States Army and Joint Services Records Research 
Center (JSRRC) to be verified.  JSRRC did in fact verify the 
occurrence of the accidental death of the service member in 
question.  The remaining question is whether the veteran 
witnessed the fatal accident.

JSRRC further notified VA that the veteran was found to not 
be in the same unit as the person whose death he purportedly 
witnessed.  See  a June 2007 JSRRC report.  Moreover, there 
was evidence that the veteran was not even in the same 
location as the deceased service member at the time of the 
accident.  

Critically, the veteran has not submitted evidence to 
corroborate his claim that he witnessed the fatal accident, 
i.e., was on the same helicopter pad at the same time as the 
deceased.  The veteran has had ample opportunity to do so.  

The Board observes that it is the veteran's responsibility to 
provide such corroborating evidence.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  Thus, without corroborating evidence 
to place the veteran at the scene of the accidental death, 
there can be no finding of an in-service stressor.  

The Board additionally observes that it appears that the 
veteran did not mention this claimed stressor until September 
2005.  He underwent several psychological assessments before 
then (in May 1992, September 2004, November 2004 and July 
2005) without making specific reference to the incident to 
which he now ascribes his PTSD.  It is curious, to say the 
least, that the veteran could witness such a horrifying and 
dramatic situation in service, which he now claims to be a 
watershed event in his life, yet he did not mention it to 
previous examiners.  The Board finds that the veteran's late 
report of his claimed in-service stressor negatively impacts 
his credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].  

The veteran has also referred to several other claimed 
stressors, none of which were described with any specificity.  
See a statement in support of claim dated in October 2005 and 
a letter dated October 2007.  The Board notes that statements 
such as "being involved with helicopters . . .,"  
"see[ing] the casualties returning from a combat area . . 
." and "being under fire" are simply too vague to be 
verified.  
The veteran has had the opportunity to provide more 
specifics, but has not done so.  

While the Board acknowledges October 2007 and December 2007 
letters from the veteran's mother and wife, respectively, to 
he effect that the veteran was never the same after returning 
home from military service, these letters are not probative 
of the veteran's PTSD claim.  As discussed above, 
corroboration of claimed stressors is required.    

 In short, this element  is not met, and the claim fails on 
that basis.

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.



2.  Entitlement to service connection for bilateral hearing 
loss. 

Pertinent law and regulations

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2007).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

With respect to Hickson element (1), current disability, the 
November 2004 audiological examiner diagnosed the veteran 
with moderate hearing loss in the right ear and moderately 
severe hearing loss in the left ear.  Hickson element (1), 
therefore, is met.

[The Board observes that the veteran's claim only mentioned 
left ear hearing loss.  However, the RO, at times, referred 
to "bilateral" hearing loss, including in the September 
2005 statement of the case (SOC).  Thus, for the purposes of 
this decision, the Board will consider hearing loss 
bilaterally.]

Regarding element (2), in-service disease or injury, the 
Board will separately address disease and injury.

Concerning disease, the veteran's service medical records do 
not mention hearing loss.  His induction and separation 
examinations note normal hearing bilaterally.

In particular, the Board notes the veteran's health profile, 
specifically the discharge profile rating of "H1" profile.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
[observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service); the "H" reflects 
the state of the "hearing and ear."
Thus, the service medical records in essence show the veteran 
with normal hearing.

In an October 2005 statement, the veteran stated that "no 
hearing test [was] done on me after my tour in Vietnam was 
completed."  The veteran's separation physical examination 
in fact showed all fields in the audiological testing grid to 
have been filled in; however, all numbers were "0", 
indicative of perfect hearing in both ears at all ranges.  
The November 2004 VA examiner found it "puzzling" that the 
veteran's hearing at the time of discharge was rated at 0 dB 
for all frequencies.  See the November 16, 2004 VA audiology 
examination report.  

The Board ordinarily takes medical evidence at face value.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  However, like the 
November 2004 VA examiner, the Board expresses skepticism at 
the perfect audiology report on separation.  The Board cannot 
rule out the possibility that the examiner merely determined 
that the veteran's hearing was normal to the spoken voice and 
for the sake of convenience filled in the chart with all 
zeros. 

However, even given that the audiological testing at the 
veteran's discharge from the military may not have been 
thorough, this alone is not enough to trigger any presumption 
that his hearing was impaired for VA purposes.  See 38 C.F.R. 
§ 3.385.
The Board must evaluate each item of evidence in the context 
of the record as a whole.  In this case, there is nothing in 
the service medical records or the immediate post-service 
medical records which suggests that the veteran was 
experiencing hearing loss at that time.  Indeed, at 
separation the veteran indicated "I am [in] good health" 
without mention of hearing problems.  See November 6, 1971 
report of medical examination.  That statement was, in fact, 
congruent with the benign hearing evaluation in the 
separation physical examination.    

Further, it appears that the veteran did not complain of 
hearing problems for over three decades post-service.  
Hearing loss was initially diagnosed long after the end of 
the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).

With respect to in-service injury, the veteran has asserted 
that he experienced acoustic trauma due to exposure to noise 
in service.  In his January 2005 NOD, the veteran stated that 
he was exposed to "[gun]fire from the door gunners on the 
helicopters in which we rode" and from an explosion of an 
ammo dump.  

As previously noted, there is no indication of combat 
participation.  

The Board has no reason to doubt that the veteran may have 
been exposed to noise in service.  However, although the 
veteran, like many if not most military veterans, was exposed 
to noise in service, this does not automatically mean that 
there was injury (i.e., acoustic trauma) caused thereby.  
There is, in fact, no objective evidence of any ear injury or 
exposure to acoustic trauma in service.  

Important in this determination are statements from the 
veteran himself.  In his January 2005 NOD, the veteran stated 
that during service he experienced (among other noises) an 
ammo dump explosion and that he "had significant hearing 
loss at the time".  Despite such alleged "significant 
hearing loss" in service, the veteran never reported such at 
his separation examination.  The veteran has also somewhat 
inconsistently reported that his hearing loss occurred 
"gradually and progressively" since discharge and that 
"sometime later [after discharge]" he had difficulty 
understanding conversational speech.  See  the report of the 
November 2004 VA audiology examination.  In another statement 
made by the veteran in an August 1993 application for VA 
compensation, the veteran stated that his "loss of hearing - 
left ear" began in "1991."  

Thus, the veteran at various times has reported the onset of 
his hearing loss at the time of the purported ammo dump 
explosion during service; in 1991, two decades after service; 
and gradually after service.  These fundamentally 
inconsistent statements fatally undermine the veteran's 
credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  
In sum, the veteran's statements are of no probative value.  

Thus, Hickson element (2) is not met.  The veteran's claim 
fails on this basis.  
For the sake of completeness, however, the Board will discuss 
the remaining Hickson element.   

With respect to element (3), medical nexus, the veteran 
underwent a VA examination in November 2004, which provided a 
negative nexus opinion as to his hearing loss.  The November 
2004 VA examiner noted that, at military separation, there 
was no evidence of hearing loss.  The examiner therefore 
concluded that "it is not a[s] least as likely . . . that 
[the] veteran's current bilateral high frequency 
sensorineural hearing loss is related to military service."  

There are no other competent medical nexus opinions of 
record.  To the extent that the veteran is himself attempting 
to link his current hearing loss to events in service, it is 
now well-established that persons without medical training, 
such as the veteran, are not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

To the extent that the veteran has claimed continuity of his 
hearing loss since his discharge from military service, he 
has produced no medical evidence of such.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case. Moreover, as has been discussed above, 
the veteran's own  statements as to the onset of his hearing 
loss are inconsistent and lack credibility.

Continuity of symptomatology after service is therefore not 
demonstrated.

Thus, Hickson element (3) is not met.  The veteran's claim of 
entitlement to service connection for hearing loss fails on 
this basis also.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hearing loss.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to service connection for PTSD is denied.
 
Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


